Case 9:18-cr-80111-RLR Document 179 Entered on FLSD Docket 05/28/2019 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                                                            Case No. 18-CR-80111-ROSENBERG
  UNITED STATES OF AMERICA
      v.
  ERIC SNYDER,
  JOSEPH LUBOWITZ, and
  CHRISTOPHER FULLER,
               Defendants.
  _________________________________/

                            MOTION FOR BILL OF PARTICULARS
           Eric Snyder (“Snyder”), through undersigned counsel, pursuant to Rule 7(f), Federal

  Rules of Criminal Procedure, files this Motion for a Bill of Particulars and Incorporated

  Memorandum of Law. Snyder further states the following:

                                              I
                                        INTRODUCTION

           Snyder is charged in a twenty-three count Indictment (D.E. 46) alleging conspiracy to

  commit health care fraud and wire fraud (Count I), health care fraud (Counts II through XII),

  Travel Act and aiding and abetting violation of Florida’s Patient Brokering Act (Counts XIII

  through XV), conspiracy to commit money laundering (Count XVI), and money laundering

  (Counts XVII through XXIII). The Indictment’s allegations span nearly a four-year period of

  time (January 2011 through September 2015) relating to conduct at Palm Beach County

  substance abuse treatment centers and sober homes, involving thousands of patients pursuing

  their recovery from substance addiction. Simply stated, the Indictment alleges insurance fraud in

  a variety of forms as well as ancillary offenses related to the operation of the subject treatment

  center and sober house. The Government has supplied massive quantities of discovery, including

  FBI 302 reports of potential Government witnesses. Snyder’s application for a Bill of Particulars
Case 9:18-cr-80111-RLR Document 179 Entered on FLSD Docket 05/28/2019 Page 2 of 8




  is designed to allow Snyder to “identify with sufficient particularity the nature of the charge

  pending against him, thereby enabling him to prepare for trial, to prevent surprise, and to

  interpose a plea of double jeopardy should he be prosecuted a second time for the same offense,”

  United States v. Bortnovsky, 820 F.2d 572, 574 (2nd Cir. 1987).

                                        II
                        PARTICULARS REQUESTED AS TO COUNT I

          Paragraph 14 of Count I (D.E. 46 at 16) alleges that: “HWT/RLR billed approximately

  $58,209,385 to the Insurance plans. As a result of such false and fraudulent claims, HWT/RLR

  received insurance payments of approximately $20,190, 941 from said Insurance Plans.” While

  the amount of the alleged health care fraud or wire fraud conspiracy is not an essential element

  of Count I, the inclusion of the $58 million and $20 million amounts is nevertheless integral to

  the Government’s assertion that the treatment center and sober home were operated as “profit

  centers” as opposed to legitimate facilities functioning to assist in the recovery process of

  persons addicted to various substances. Accordingly, Snyder would request the following

  particulars:

      1. What was the amount of submitted false and fraudulent billing?

      2. Of the $20,190,941 received, how much was based on false and fraudulent claims?

      3. Identify the false and false claims submitted by patient name, Insurance Plan and date of

  submission.

      4. Identify the amount of billing that was not false and fraudulent.

                                       III
                 PARTICULARS REQUESTED AS TO COUNT II THROUGH XII

          Counts II through XII allege substantive health care fraud violations (D.E. 46 at 18-19).

  While each of those counts identifies the date of claim submission, patient name, amount of



                                                  2
Case 9:18-cr-80111-RLR Document 179 Entered on FLSD Docket 05/28/2019 Page 3 of 8




  claim, benefit provider and description of the claim, none of the counts allege the basis of the

  false and fraudulent assertions. Since many of the cited claims involve multiple “CPT” Codes,

  Snyder lacks any protection against double jeopardy without the particulars concerning the

  alleged false and fraudulent “CPT” Code as well as identification of that which is false and

  fraudulent concerning the submitted claim. Therefore, Snyder would request the following

  Particulars:

      1. Identify the false and fraudulent basis for each health care fraud substantive violation

  alleged in Counts II through XII.

      2. Identify which CPT Codes described in Counts II through XII were falsely and

  fraudulently billed.

                                    IV
             PARTICULARS REQUESTED AS TO COUNTS XIII THROUGH XV

          Snyder is charged with violations of the Travel Act, 18 U.S.C. §1952(a)(3) in Counts

  XIII through XV, based upon the alleged violation of the Florida Patient Brokering Act, Fla.

  Stat. §817.505 (D.E. 46 at 19-21). Each of the three counts allege the purchase and use of airline

  tickets for individual patients. Each of the three counts allege that the patients were not charged

  rent, a kickback was paid for the referring of each patient and that Insurance Plans were billed

  for addiction treatment provided to each of the patients. Again, the structure of each of the three

  Travel Act counts exposes Snyder to subsequent prosecution since it is unclear what “kickback

  and bribe” Snyder is alleged to have facilitated. Therefore, Snyder would request the following

  Particulars:

      1. Identify as to Counts XIII to XV the “bribes and kickbacks” Snyder is alleged to have

  facilitated.




                                                  3
Case 9:18-cr-80111-RLR Document 179 Entered on FLSD Docket 05/28/2019 Page 4 of 8




                                       V
                      PARTICULARS REQUESTED AS TO COUNT XVI

         Count XVI alleges conspiracy to commit money laundering between January 2011 until

  September 2015 involving each of the four indicted defendants (D.E. 46 at 21). Count XVI

  alleges that “a financial transaction”, as opposed to multiple financial transactions, was the basis

  of the money laundering conspiracy. No description is provided of the financial transaction

  identified by the grand jury nor the health care fraud conduct that constituted the alleged

  specified unlawful activity providing the alleged money laundering proceeds. Therefore, Snyder

  would request the following Particulars:

     1. Identify the “financial transaction” described in Count XVI of the Indictment.

     2. Identify the “specified unlawful activity” described in count XVI of the Indictment.

                                       VI
                   PARTICULARS AS TO COUNTS XVII THROUGH XXIII
         Counts XVII through XXIII allege substantive money laundering violations (D.E. 46 at

  22-23). Each count describes the financial transaction at issue including the approximate date of

  the transaction. However, none of the counts allege what specific health care fraud activity is the

  unlawful specified activity giving a basis for the alleged money laundering. Therefore, Snyder

  would request the following Particulars:

     1. Identify the health care fraud conduct which is the specified unlawful activity giving the

  basis for the money laundering allegations in Counts XVII to XXIII.

                                          VII
                             PARTICULARS AS TO ALL COUNTS
         The Indictment alleges two conspiracies (Count I and Count XVI). The Indictment only

  names co-defendants as co-conspirators, but does identify the existence of unnamed co-

  conspirators. In order for Snyder to properly prepare his defense concerning the existence and


                                                   4
Case 9:18-cr-80111-RLR Document 179 Entered on FLSD Docket 05/28/2019 Page 5 of 8




  scope of the conspiracy, the admissibility of out of court statements, see Rule 801 (d)(2)(e),

  Fed.R.Evid. and to prevent surprise at trial, Snyder requires the names of any unnamed co-

  conspirators. Therefore, Snyder would request the following Particulars:

     1. Identify the names of any unindicted coconspirators.

                                  VIII
          REQUESTED PARTICULARS RELATING TO RULE 404(b) EVIDENCE

         On May 6, 2019 the Government filed the Government’s Notice of Rule 404(b) Evidence

  (D.E. 158). The Government’s Notice alleges that Snyder solicited and received kickbacks for

  referring patients to various treatment centers, concealing the payments by “sham” consulting

  agreements and then laundering the received monies. The 404(b) Notice further alleges that

  Snyder engaged in similar activity with codefendant Lubowitz. (D.E. 158 at 2-3). The 404(b)

  Notice fails to identify the date of any alleged transaction, the patients allegedly involved or the

  actual financial transactions constituting “kickbacks” or “money laundering”. Therefore, Snyder

  would request the following Particulars:

     1. Identify the dates of the alleged Rule 404(b) kickbacks, the patients involved and the

  kickback and money laundering transactions constituting the Rule 404(b) Notice.

                                    MEMORANDUM OF LAW
         In determining whether to grant an application for the issuance of Bill of Particulars, the

  Trial Court is entrusted with a broad level of discretion. United States v. Cole, 755 F.2d 748 (11th

  Cir. 1985). In United States v. Warren, 772 F.2d 827 (11th Cir. 1985), the Eleventh Circuit

  reviewed the parameters to be applied by the Trial Court in determining whether to order the

  Government to produce particulars. Essentially, the Trial Court should determine whether the

  requested particulars provide the defendant with the necessary information required to allow the

  defendant to prepare his or her defense, minimize surprise at trial, and enable a defendant to


                                                   5
Case 9:18-cr-80111-RLR Document 179 Entered on FLSD Docket 05/28/2019 Page 6 of 8




  plead double jeopardy in the event of a later prosecution for the same offense. Simply stated, the

  Trial Court’s determination is not whether the requested information would be helpful to a

  defendant, but whether the requested information is necessary.

         The Trial Court’s consideration should include examination of the totality of information

  available to a defendant, including the Indictment and pretrial discovery. See United States v.

  Solomonyan, 452 F.Supp. 2d 334, 349 (S.D.N.Y. 2006). While in Snyder’s case the Government

  has provided a significant volume of discovery, “the Government does not fulfill its obligation

  merely by providing mountains of documents to defense counsel who were left unguided.”

  United States v. Bortnovsky, 820 F.2d 572, 575 (2nd Cir. 1987); United States v. Bin Laden, 92

  F.Supp. 2d 225, 234 (S.D.N.Y. 2000)(“it is no solution to rely solely on the quantity of

  information disclosed by the Government; sometimes, the large volume of material disclosed is

  precisely what necessitates a bill of particulars”).

         Other than the allegations set forth in counts II through XII, Snyder has been left to guess

  which patient’s claims were allegedly fraudulent. Additionally, even with the identified patients,

  Snyder has been left to guess and speculate what is allegedly false and fraudulent concerning the

  thousands of claims submitted during the nearly five years in question. Snyder has no ability to

  respond in a meaningful way to the Rule 404(b) Notice since the Government has failed to

  provide any detail of the alleged 404(b) events.

         Snyder is particularly concerned that the Government is attempting to claim that since

  certain submitted claims were in error, then all of the submitted claims were in error. And since

  all of the submitted claims were in error the error must have been intentional or fraudulent.

  Obviously, the Government cannot sustain a conviction based upon an assumption of an




                                                     6
Case 9:18-cr-80111-RLR Document 179 Entered on FLSD Docket 05/28/2019 Page 7 of 8




  assumption. That is what Snyder seeks to prevent by requiring the Government to identify

  within the requested particulars.

         Snyder would reserve the opportunity to present supplemental argument to this Court.

         Wherefore, Eric Snyder requests that this Motion for Bill of Particulars be Granted.

  Dated: May 28, 2019                                        Respectfully Submitted,

                                                             /s/BRUCE A. ZIMET, ESQ.
                                                             Florida Bar No. 0225053




                                                 7
Case 9:18-cr-80111-RLR Document 179 Entered on FLSD Docket 05/28/2019 Page 8 of 8




                           CONSULTATION WITH GOVERNMENT

         Undersigned has spoken to Department of Justice Attorney Hayes who informed

  undersigned that the Government will state its position concerning this motion in its written

  response to the Court.


                                                              /s/BRUCE A. ZIMET, ESQ.
                                                              Florida Bar No. 0225053



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 28, 2019, I electronically filed the foregoing

  document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is

  being served this day on all counsel of record or pro se parties, either by transmission of Notice

  of Electronic Filing generated by CM/ECF or in some other authorized manner authorized for

  those counsel of parties who are not authorized to receive Notices of Electronic Filing.


                                                              Respectfully Submitted,

                                                              /s/BRUCE A. ZIMET, ESQ.
                                                              Florida Bar No. 0225053
                                                              BRUCE A. ZIMET, P.A.
                                                              One Clearlake Centre
                                                              250 N. Australian Avenue
                                                              Suite 1400
                                                              West Palm Beach, FL 33401
                                                              Tel: (561) 508-7741
                                                              Tel: (954) 764-7081
                                                              Fax: (954) 760-4421
                                                              Email:
                                                              BAZ@BruceAZimetLaw.com




                                                  8
